Citation Nr: 0105269	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  00-01 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to July 1, 1998, for 
an award of nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A March 1997 rating decision denied the veteran's claim 
for nonservice-connected disability pension benefits.  In a 
March 28, 1997 letter, the RO notified the veteran of its 
denial of his claim, and informed him of his appellate rights 
with respect to the decision.  The veteran did not file a 
timely notice of disagreement.

3.  A July 1, 1998 VA Housebound Status or Permanent Need for 
Regular Aid and Attendance examination report concludes that 
the veteran was housebound due to a "cognitive/mental 
decline."

4.  The veteran sought to reopen his claim for nonservice-
connected disability pension benefits in March 1999.

5.  In an April 1999 rating decision, the RO granted the 
veteran's reopened claim for nonservice-connected disability 
pension benefits, effective July 1, 1998.



CONCLUSIONS OF LAW

1.  The March 1997 rating decision denying entitlement to 
nonservice-connected disability pension benefits is final.  
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.104(a), 3.105(a), 20.302, 20.1103 (2000).

2.  The criteria for the assignment of an effective date 
prior to July 1, 1998, for the grant of nonservice-connected 
disability pension benefits have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.157, 3.400(b)(1)(ii) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In August 1995 correspondence, the veteran requested that the 
RO advise him of the status of his May 1995 claim for 
nonservice-connected disability pension benefits.  In an 
April 1996 response, the RO explained that it could not 
"immediately process" the veteran's claim because his 
claims folder could not be located.  The RO requested that he 
forward copies of all VA correspondence to speed the 
processing of his claim.  Later that month, the RO requested 
that the veteran submit a Veteran's Application for 
Compensation or Pension (VA Form 21-526), medical evidence of 
his current disability, and any retirement or award letters 
from the Social Security Administration (SSA).

In July 1996 correspondence, the RO advised the veteran that 
his claim for nonservice-connected disability pension 
benefits was denied because he failed to forward the 
documents requested in April 1996.

The following month, the veteran forwarded copies of his May 
1995 VA Form 21-526, a July 1995 letter from the RO 
acknowledging receipt of the claim, an executed Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs (VA Form 21-4142), and an April 1995 
statement of disability insurance.

During a February 1997 VA examination, the veteran reported 
that he attended bible college, and was a minister for eight 
years.  He noted that he was subsequently employed as a 
security officer until June 1994, and had been unemployed 
since that time.  The veteran explained that he received SSA 
disability benefits over the previous two and a half years.  
He suggested that he was able to return to work, and noted 
his desire to work in a field other than security.  Following 
a mental status examination, the diagnostic impression was 
AXIS I: Dysthymic disorder, late onset; major depression, in 
partial remission; and impulse control disorder not otherwise 
specified.  AXIS II : No diagnosis.  AXIS III : History of a 
ruptured appendix in 1974, and history of gallbladder 
problems.  AXIS IV : Unemployment; possible learning 
disabilities; and intermittent marital stress.  AXIS V : 
Current Global Assessment of Functioning (GAF) score of 61.

Based on this evidence, a March 1997 rating decision denied 
entitlement to nonservice-connected disability pension 
benefits.  The veteran was informed of the decision and his 
appellate rights, but voiced no disagreement.  Consequently, 
that decision became final.

According to a July 1, 1998 VA Examination for Housebound 
Status or Permanent Need for Regular Aid and Attendance 
report, the veteran was housebound due to a 
"cognitive/mental decline."  Huntington's Disease was 
diagnosed.

Private medical records from July 1994 to November 1997 were 
associated with the claims file in October 1998.  A July 1994 
statement from the veteran's private physician indicates that 
he was hospitalized from June to July 1994.  A November 1997 
report notes that recent molecular diagnostic testing 
confirmed a diagnosis of Huntington's Disease.

A February 1999 VA Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance report 
indicates that the veteran had been totally disabled due to 
Huntington's Disease since July 1994.

The veteran sought to reopen his claim for nonservice-
connected disability pension benefits in March 1999 
correspondence.

In an April 1999 rating decision, the RO granted nonservice-
connected disability pension benefits, effective July 1, 
1998.  The veteran filed a notice of disagreement (NOD) with 
this decision in July 1999, and submitted a substantive 
appeal (Form 9) in December 1999, perfecting his appeal.

During a June 2000 video conference hearing before a Member 
of the Board, the veteran's wife testified that her husband 
initially filed a claim for nonservice-connected disability 
pension benefits in May 1995.  Transcript (T.) at 4.  She 
reported that the veteran's private physician was treating 
him for a psychiatric disorder at that time, and indicated 
that he was receiving SSA disability benefits.  T. at 5-6.  
She explained that she contacted the RO regarding the status 
of his claim, and was told that the claims folder had been 
lost.  T. at 6.  She related that a VA examination was 
finally performed in conjunction with the veteran's claim in 
1997.  T. at 6.  The veteran's representative maintained that 
the veteran was denied due process as a result of the RO's 
failure to obtain medical records from his private physician 
and the SSA.  T. at 9-11.

The veteran submitted a June 2000 private medical report in 
support of his claim.  Therein, his private physician 
explained that the veteran currently demonstrated the same 
"pathological picture" as he did during treatment in 1995 
and 1996, and concluded that the February 1997 VA examination 
was inadequate.

Analysis

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Following a review of the record, the Board 
concludes that the veteran has not been prejudiced by the 
disposition of this appeal without further development or in 
light of the legislative change.  Basically, the recent 
changes are not applicable to finally decided claims filed 
prior to the effective date in the legislation, which under 
no circumstances can be earlier than July 14, 1998.  Thus, an 
unappealed rating action of March 1997 can not be challenged 
on the basis of the new legislation, including on the basis 
of CUE.  Further, the matter now before the Board has not 
been subject to a rating action denying the benefit sought on 
other than a merits basis.  Thus, the RO does not need to 
revisit a determination that a claim was not well grounded in 
this matter in light of the legislative change.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2000).

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2000).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2000).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs."  38 C.F.R. § 3.155 
(2000).  Such an informal claim must identify the benefit 
sought; and, upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  Id.

The date of an outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  38 C.F.R. § 3.157(b) (2000).

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of pension 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
(Emphasis added.)  38 U.S.C.A. § 5110(a) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400 (2000).

An award of disability pension may not be effective prior to 
the date entitlement arose.  38 C.F.R. § 3.400(b).  For 
claims received on or after October 1, 1984, the effective 
date for an award of disability pension will be the date of 
receipt of claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. 
§ 3.400(b).

A rating action becomes final unless it is appealed within 
one year.  After a claim has been denied by a rating decision 
that was unappealed or from which an appeal was not 
perfected, it may be challenged on the basis that it 
contained clear and unmistakable error (CUE).  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 3.105, 20.200, 20.302, 20.1103 
(2000).

In pertinent part, the effective date of an award based on a 
claim reopened after final disallowance shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor or the date 
entitlement arose, whichever is later.  (Emphasis added.)  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii) and § 
3.400(r).

The RO assigned the July 1, 1998 effective date for the grant 
of nonservice-connected disability pension benefits based on 
the date of the VA examination establishing that the veteran 
was unable to maintain substantially gainful employment due 
to Huntington's Disease, and denied his claim for an earlier 
effective date because of the unappealed March 1997 decision.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 
20.1103 (2000).  The veteran does not contend, and the record 
does not demonstrate, that he appealed the March 1997 rating 
decision.  Accordingly, that decision became final.  The 
evidence does not demonstrate, and the veteran does not 
contend, that any other claims of entitlement to nonservice-
connected disability pension benefits, formal or informal, 
were filed between March 1997 and July 1998.

Following a detailed review of the claims folder, the Board 
concludes that the March 1997 denial of entitlement to 
nonservice-connected disability pension benefits was proper 
under the circumstances.  At the time, the record was devoid 
of medical evidence establishing that the veteran was unable 
to maintain substantially gainful employment due to 
disability.  The effective date of the grant of nonservice-
connected disability pension benefits can not be earlier than 
the date of VA receipt of the application to reopen, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b) and (q)(ii).  Although the 
veteran's application to reopen his claim for service 
connection for nonservice-connected disability pension 
benefits was not received until March 1999, the RO granted 
entitlement to nonservice-connected disability pension 
benefits, effective July 1, 1998, the date of the VA 
examination establishing that he was unable to maintain 
substantially gainful employment.  The RO apparently 
construed this report as an informal claim.  The law mandates 
that the effective date will be the later of the date 
entitlement arose or the date of claim.  Therefore, even 
presuming entitlement existed at some point after the March 
1997 final rating action and prior to July 1, 1998 informal 
claim, an effective date prior to July 1, 1998 could not be 
awarded as a matter of law.  Consequently, the veteran is 
clearly not entitled to an earlier effective date, and his 
claim must be denied.

The Board has examined the record in order to determine 
whether a CUE claim has been raised.  See 38 C.F.R. 
§ 3.105(a); Douglas v. Derwinski, 2 Vet. App. 103, 109 
(1992).  In this regard, while the veteran's representative 
testified that the RO's failure to assist the veteran in 
developing his claim deprived him of due process, he never 
specifically alleged that CUE was committed in a prior RO 
rating decision.  Rather, he maintained that the RO's failure 
to obtain medical records from the veteran's private 
physician and the SSA deprived him of due process.  There is 
a further allegation that the February 1997 VA examination 
was inadequate.

In the alternative, even assuming arguendo that a CUE claim 
was raised by the veteran's representative, such a claim 
would fail for the reasons discussed below.

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) "[E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts:  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4 
(1992).  "It must always be remembered that CUE is a very 
specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

The Court has specifically found that a breach of the duty to 
assist can not form a basis for a claim of CUE because such a 
breach creates only an incomplete rather than an incorrect 
record.  Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  In 
other words, a failure of the VA to obtain medical evidence, 
such as the veteran's private treatment records, can not 
constitute CUE.  Moreover, the Board notes that even if it as 
assumed that the private and SSA records were wholly 
favorable to the claim, the VA examination report of February 
1997 contained findings, diagnoses and a GAF score that alone 
would have supported the denial of the claim.  Since all of 
the evidence did not point "undebatably" to an allowance 
even under the circumstances argued by the claimant, there 
was no CUE.

With respect to the argument that the February 1997 
examination was inadequate, the Board can not agree.  The 
report goes on at length for seven pages.  It contains a 
detailed history, findings and diagnoses.  Moreover, the 
Court has emphasized the CUE must be adjudicative error.  
Russell, supra.  An argument that a VA medical provider 
committed error in some fashion can not create a valid claim 
of CUE because such an error would not be an adjudicative 
error.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that while the duty to assist can 
never serve as the basis for a claim of CUE, a lapse in that 
duty could constitute such a denial of due process as to 
vitiate the finality of a decision.  Hayre v. West, 188 F.3d 
1327, 1334 (Fed. Cir. 1999).  However, this decision was 
premised on the fact that the RO failed to obtain evidence 
which would not be expected to be within the veteran's 
control.  In the recent case of Tetro v. Gober, 13 Vet. App. 
404 (2000), reconsidered, 14 Vet. App. 100 (2000), the Court 
explained that the VA's failure to obtain SSA records does 
not constitute the type of "grave procedural error" 
necessary to vitiate the finality of a decision.  
Consequently, the RO's failure to obtain the veteran's SSA 
records prior to the March 1997 decision did not prevent it 
from becoming final.

After having carefully reviewed the evidence in this case, 
including the procedural history, the Board has concluded 
that the RO assigned the earliest effective date possible.  
The Board finds no basis under the applicable law and 
regulations upon which to predicate a grant of the benefit 
sought on appeal.  38 C.F.R. § 3.400(q)(1)(ii), (r).  
Accordingly, an effective date prior to July 1, 1998, for the 
grant of entitlement to an award of nonservice-connected 
disability pension benefits is denied.


ORDER

An effective date prior to July 1, 1998, for the grant of 
nonservice-connected disability pension benefits is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

